ORDER
This matter having been duly presented to the Court, it is ORDERED that SILVIA A BRANDON PEREZ of WARREN, who was admitted to the Bar of this State in 1978, and who was suspended from the practice of law for three months by Order of this Court dated March 23, 1993, effective April 15, 1993, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent file with the Office of Attorney Ethics on a schedule to be established by that office certified annual audits of the books and records required by Rule 1:21-6 to be kept, for a period of three years, commencing with calendar year 1993.